DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1, 2 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-9 of U.S. Patent No. 10,361,561. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1, 2 and 5-10 are anticipated in the claims 1 and 4-9 of the U.S. Patent No. 10,361,561. 
For example, the portion of instant claim 1 states that “…solving the dispatch model to obtain dynamic dispatch parameters for the integrated transmission and distribution network, wherein the dynamic dispatch parameters comprise a boundary transferred power from the transmission network to each of the at least one distribution network, and power outputs of all generators in the transmission network and each of the at least one distribution network and dispatching the integrated transmission and constraints of line transmission capacity of the transmission network, spinning reserve constraints, ramping constraints, and active power constraints of generators in the transmission network; the constraints of the at least one distribution network comprise power flow constraints, constraints of line transmission capacity of each distribution network, and active power constraints of generators in each distribution network.” in claim 4 (see mainly the underlined portions of the U.S. patent stated above, the underlined portions are interpreted as “a boundary transferred power” and “power outputs of all the generator” in the instant claim 1.

4.	Claims 12, 13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of U.S. Patent No. 10,361,561. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 12, 13 and 16 are anticipated in the claims 15 and 16 of the U.S. Patent No. 10,361,561.
For example, the portion of instant claim 12 states that “…solving the dispatch model to obtain dynamic dispatch parameters for the integrated transmission and constraints of line transmission capacity of the transmission network, spinning reserve constraints, ramping constraints, and active power constraints of generators in the transmission network; the constraints of the at least one distribution network comprise power flow constraints, constraints of line transmission capacity of each distribution network, and active power constraints of generators in each distribution network.” in claim 16 (see mainly the underlined portions of the U.S. patent stated above, the underlined portions are interpreted as “a boundary transferred power” and “power outputs of all the generator” in the instant claim 15.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 5, 12, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mansingh et al. (2004/0260489) (“Mansingh”).
Regarding claim 1, Mansingh discloses a dispatching method for an integrated transmission and distribution network (¶ 6, please refer to the whole reference for detailed), wherein the integrated transmission and distribution network comprises a transmission network and at least one distribution network (¶ 6, where power generation and distribution system reads on transmission and distribution network), and the method comprises: establishing a dispatch model of the integrated transmission and distribution network (¶ 76 and 77, where “The DS module 1230 creates an optimization model(s) and performs optimization calculations” reads on “establishing a dispatch model”), wherein the dispatch model comprises an objective function and constraints, the objective function is a minimizing function of a total generation cost of the transmission network and the at least one distribution network under the constraints (¶ 76 and 77, cost minimization at both control area level and generating unit level, operates with system level and unit level constraints such as system power balance and spinning reserve requirements…generating power limits, ramp rate limits, spinning reserve limits…” reads on the claim limitation); solving the dispatch model to obtain dynamic dispatch parameters for the integrated transmission and distribution network (¶ 77 discloses DS module 1230 carry out the tasks), wherein the dynamic dispatch parameters comprise a boundary transferred power from the transmission network to each of the at least one distribution network (¶ 76 and 77 discloses “optimization while respecting power flow limits, power balance and ramp rate limits” reads on the claim limitation), and power outputs of all generators in the transmission network and each of the at least one distribution network (¶ 45 and 46; which discloses “regulation to available generators” and ¶ 76 and 77 discloses “generating power limits”); and dispatching the integrated transmission and distribution network based on the boundary transferred power and the power outputs of all the generators in the transmission network and each of the at least one distribution network (¶ 70, 73, 76 and 77 discloses “Dynamic Economic Dispatch (DED) module performs dynamic economic dispatch solutions including system power balance, system spinning reserve requirement, power output limits and ramp rate limits).
	Regarding claim 5, Mansingh discloses the constraints comprise constraints of the transmission network (¶ 10 and 46 discloses “constraints of each of a plurality of generating units” and ¶ 77 discloses “constraints such as system power balancing and spinning reserve requirements…generating power limits, ramp rate limits”), constraints of the at least one distribution network (¶ 77 discloses “constraints such as system 
Regarding claim 12, Mansingh discloses a dispatching device (¶ 70, Dynamic Economic Dispatch module 1500; please refer to the whole reference for detailed) for an integrated transmission and distribution network, wherein the integrated transmission and distribution network comprises a transmission network and at least one distribution network (¶ 6, where power generation and distribution system reads on transmission and distribution network), and the device comprises: a processor (¶ 30); and a memory (¶ 30, which states “An automatic generation control database 2010 (FIG. 2) stores all related monitoring and control data and applications related to the power system under operator management”), configured to store instructions executable by the processor (¶ 30), wherein the processor is configured to: establish a dispatch model of the integrated transmission and distribution network (¶ 76 and 77, where “The DS module 1230 creates an optimization model(s) and performs optimization calculations” reads on “establishing a dispatch model”), wherein the dispatch model comprises an objective cost minimization at both control area level and generating unit level, operates with system level and unit level constraints such as system power balance and spinning reserve requirements …generating power limits, ramp rate limits, spinning reserve limits…” reads on the claim limitation); solve the dispatch model to obtain dynamic dispatch parameters for the integrated transmission and distribution network (¶ 77 discloses DS module 1230 carry out the tasks), wherein the dynamic dispatch parameters comprise a boundary transferred power from the transmission network to each of the at least one distribution network (¶ 76 and 77 discloses “optimization while respecting power flow limits, power balance and ramp rate limits” reads on the claim limitation), and power outputs of all generators in the transmission network and each of the at least one distribution network (¶ 45 and 46; which discloses “regulation to available generators” and ¶ 76 and 77 discloses “generating power limits”); and dispatch the integrated transmission and distribution network based on the boundary transferred power and the power outputs of all the generators in the transmission network and each of the at least one distribution network (¶ 70, 73, 76 and 77 discloses “Dynamic Economic Dispatch (DED) module performs dynamic economic dispatch solutions including system power balance, system spinning reserve requirement, power output limits and ramp rate limits).
Regarding claim 16, Mansingh discloses the constraints comprise constraints of the transmission network (¶ 10 and 46 discloses “constraints of each of a plurality of generating units” and ¶ 77 discloses “constraints such as system power balancing and 
Regarding claim 20, Mansingh discloses a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a computer (Mansingh’s claim 12), causes the computer to perform a dispatching method for an integrated transmission and distribution network (¶ 6, please refer to the whole reference for detailed), wherein the integrated transmission and distribution network comprises a transmission network and at least one distribution network (¶ 6, where power generation and distribution system reads on transmission and distribution network), and the method comprises: establishing a dispatch model of the integrated transmission and distribution network (¶ 76 and 77, where “The DS module 1230 creates an optimization model(s) and performs optimization calculations” reads on “establishing a dispatch model”), wherein the dispatch model comprises an objective cost minimization at both control area level and generating unit level, operates with system level and unit level constraints such as system power balance and spinning reserve requirements…generating power limits, ramp rate limits, spinning reserve limits…” reads on the claim limitation); solving the dispatch model to obtain dynamic dispatch parameters for the integrated transmission and distribution network (¶ 77 discloses DS module 1230 carry out the tasks), wherein the dynamic dispatch parameters comprise a boundary transferred power from the transmission network to each of the at least one distribution network (¶ 76 and 77 discloses “optimization while respecting power flow limits, power balance and ramp rate limits” reads on the claim limitation), and power outputs of all generators in the transmission network and each of the at least one distribution network (¶ 45 and 46; which discloses “regulation to available generators” and ¶ 76 and 77 discloses “generating power limits”); and dispatching the integrated transmission and distribution network based on the boundary transferred power and the power outputs of all the generators in the transmission network and each of the at least one distribution network (¶ 70, 73, 76 and 77 discloses “Dynamic Economic Dispatch (DED) module performs dynamic economic dispatch solutions including system power balance, system spinning reserve requirement, power output limits and ramp rate limits).

Allowable Subject Matter
s 3, 4, 11, 14, 15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J. Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/Richard Tan/Primary Examiner 2849